Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments filed after Patent Board Decision on 12/08/2021 in which claims 1-14 and 16-22 were canceled; and claim 15 was amended. All the amendments have been thoroughly reviewed and entered. Claim 15 is under Examination.

Withdrawn Rejections
The rejection of claims 1, 8, 12, 13 and 22 under 35 U.S.C. 103 as being unpatentable over Kiritani et al (3 May 1977; US 4,021,595) in view of Vautrin (29 December 2011; WO 2011/161265 A2; previously cited) and Benoff et al (6 January 1998; US 5,705,174; previously cited), is withdrawn, in view Board Decision dated 10/13/2021 and Applicant’s cancellation of claims 1, 8, 12, 13 and 22.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kiritani et al (3 May 1977; US 4,021,595) in view of Vautrin (29 December 2011; WO 2011/161265 A2; previously cited) and Benoff et al (6 January 1998; US 5,705,174; previously cited), as applied to claim 1 above, and further in view of Kleban et al (27 June 2002; US 2002/0079599 A1; previously cited), is withdrawn, in view Board Decision dated 10/13/2021 and Applicant’s cancellation of claim 11.
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Kiritani et al (3 May 1977; US 4,021,595) in view of Vautrin (29 December 2011; WO 2011/161265 A2; previously cited) and Benoff et al (6 January 1998; US 5,705,174; 
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Kiritani et al (3 May 1977; US 4,021,595) in view of Vautrin (29 December 2011; WO 2011/161265 A2; previously cited) and Benoff et al (6 January 1998; US 5,705,174; previously cited), as applied to claim 1 above, and further in view of Wang et al (28 July 2005; US 2005/0161843 A1; previously cited), is withdrawn, in view Board Decision dated 10/13/2021 and Applicant’s cancellation of claim 21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview/email communication with Jane Licata on 01/06/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 12/08/2021.
The application has been amended as follows:
Please delete claim 15 and replace with the following:
	15.  A method for preparing a polyurea capsule composition comprising: 

		(b) preparing a surfactant solution; 
		(c) emulsifying the oil phase into the surfactant solution to form a 	fragrance emulsion; 
		(d) adding a cross-linking agent to the fragrance emulsion to form a 	capsule slurry; 
		(e) curing the capsule slurry;
		(f) adding a salt to the cured capsule slurry; and 
		(g) washing the capsule slurry with water, 
		wherein the active material is a fragrance oil present at a level of about 	5% to about 80% of the capsule composition; the polyisocyanate, added at a 	level of about 0.1 % to about 10% by weight of the capsule composition, consists 	of a trimethylol propane-adduct of xylylene diisocyanate; the surfactant is added 	at a level of about 0.1 % to about 5% by weight of the capsule composition; the 	cross-linking agent, added at a level of about 0.1 % to about 5% by weight of 	capsule composition, is N,N'-bis(3-aminopropyl)-1,3-propanediamine, chitosan, 	nisin, or a combination thereof; an encapsulating polymer is formed by the 	polymerization reaction between the polyisocyanate and the cross-linking 	agent; and the encapsulating polymer encapsulates the active material.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
While WO 2011/161265, US 2014/0066357 (filing date 8/30/2012), and US 5,925,595 established bis(3-aminopropyl) amine, bis(hexanethylene)triamine, triethylenetetramine and branched polyethylenimine    Page 3are known crosslinkers which react with polyisocyanate to form polyurea capsule, the prior art as a whole, is silent with using N,N'-bis(3-aminopropyl)-1,3-propanediamine, chitosan, nisin, or a combination 
As a result, claim 15 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claim 15 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOAN T PHAN/Primary Examiner, Art Unit 1613